 



Exhibit 10.27
      
(CALLIDUS SOFTWARE LOGO) [f36366f3636600.gif]
 
December 6, 2007
Richard Furino

      Re: Separation Agreement and Release of Claims

Dear Rick:
This letter is to formally confirm our agreement with you with respect to your
separation from Callidus Software Inc. (“Callidus Software” or the “Company”).
This agreement includes the separation and release terms that are a necessary
part of such agreements with the Company. To ensure that there are no
ambiguities, this letter explains in detail both your rights and obligations and
those of the Company upon separation of your employment and your full release of
any and all claims against the Company.
Your employment with Callidus will formally end upon the close of business
January 31, 2008 (“Separation Date”). Upon your Separation Date we will provide
you the following benefits:

  1.   You will receive a final check with your base salary pay up to and
including your Separation Date and any vacation pay that has accrued to that
date, minus applicable withholding taxes.     2.   If you are contributing to
Callidus Software’s 401(k) Plan, your contributions will cease upon your
Separation Date.     3.   If you are a beneficiary to Callidus’ life insurance
coverage, your coverage will cease upon your Separation Date.     4.   Callidus
will pay any reasonable Callidus business expenses incurred by you prior to the
Separation Date, so long as you properly submit the appropriate documentation to
Patricia Ducote in Accounting within 30 days of your Separation Date.     5.  
Vesting on stock options that have been granted to you will cease upon your
Separation Date. You will have 90 days, until April 30, 2008, from your
Separation Date to exercise any vested shares. Should you need assistance or
have any questions on the process and necessary items to exercise such shares,
please contact Virginia Sajor at (408) 808-6597.     6.   If you are
participating in the Employee Stock Purchase Plan (ESPP), your participation
will cease on your Separation Date and any money that has been deducted from
your paycheck up to this point will then be refunded to you in your final check.

You understand and agree that Callidus may deduct any unpaid company credit
cards (AMEX), phone cards, and equipment replacement costs for Callidus
equipment assigned to you (other than the computer equipment set forth below)
that has not been returned, from any final amounts owed to you under your
employment or this separation letter.

     
Callidus Software Inc.
  Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
  Fax          408 271 2662
San Jose, CA 95113
  www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



(CALLIDUS SOFTWARE LOGO) [f36366f3636600.gif]
      
Callidus and you have agreed to additional benefits to be provided to you, to
which you would otherwise not be entitled, in exchange for you signing a Release
of Claims as part of this separation agreement. Specifically, once you have
signed this letter below indicating your agreement to these terms, and after
your Separation Date you have additionally signed the attached Release of Claims
document, and the revocation period has expired, then:

  1.   Callidus will provide you with the equivalent of an additional 7 months
of base pay less applicable taxes, withholdings and deductions.     2.   You
will be eligible to receive your Q4 2007 bonus if the executive targets are
achieved. You will not be eligible for any prorated bonus for the period from
January 1, 2008 to January 31, 2008.     3.   Callidus will provide you with an
additional payment to cover 7 months of COBRA health coverage, less applicable
taxes, withholdings and deductions, commencing on the month following your
Separation Date.     4.   Callidus will permit you to retain your current laptop
computer as well as your PDA as long as you transfer the financial
responsibility for the PDA service from the company account to your personal
financial responsibility as of January 31, 2008.

In addition to signing a Release of Claims document substantially similar to the
attached document, the additional benefits as outlined above are also contingent
upon your full cooperation in the transition of any job duties which you are
currently assigned or working on, your agreement to comply with the obligations
and the terms of this separation agreement, your continued compliance with the
attached Employment, Confidential Information and Invention Assignment Agreement
which you have signed, your agreement to work in your current role through
December 31, 2007 as the Senior Vice President Worldwide Client Services, and to
then work as an offsite employee who will be available, responsive and
cooperative in supporting the Company from January 1, 2008 through January 31,
2008. You acknowledge that during your employment, you may have obtained
confidential, proprietary and trade secret information, including information
relating to the Company’s products, plans, designs and other valuable
confidential information. In accordance with the attached Employment,
Confidential Information and Invention Assignment Agreement, and as a term of
this separation agreement, you agree not to disclose any such confidential
information unless required by subpoena or court order, and that you will first
give the Company written notice of such subpoena or court order with reasonable
advance notice to permit the Company to oppose such subpoena or court order if
it chooses to do so. You agree that, for a period of twelve (12) months
immediately following the Separation Date, you shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or attempt to so solicit, induce, recruit, or
encourage employees of the Company, either for yourself or on behalf of any
other person or entity.
You and Company both agree that neither of you will impugn each other or the
business of the Company, including the use of defamatory statements towards each
other, the company, officers, directors, or former or current employees.

     
Callidus Software Inc.
  Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
  Fax          408 271 2662
San Jose, CA 95113
  www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



(CALLIDUS SOFTWARE LOGO) [f36366f3636600.gif]
      
You agree, acknowledge, and understand that failure by you to meet your
obligations and commitments as outlined herein including, but not limited to
those regarding confidentiality, non-solicitation, and cooperation will result
in damages by you to Callidus in the amount of  the additional benefits and
considerations outlined above. If such payments have already been made to you,
you agree to immediately repay the amounts Callidus paid to you. You agree that
these legal rights are in addition to any other legal rights or claims Callidus
may have against you.
From January 1, 2008 to January 31, 2008, during the time you are still an
employee of Callidus, you agree to abide by the provisions of the Callidus
Employee Handbook, including the Conflicts of Interest and Business
Opportunities policy, which provides that you will not work in any capacity, for
a competitor, customer or supplier while employed by Callidus. You are permitted
to accept part time consulting work which work would not be a conflict and would
be in compliance with the Callidus Employee Handbook Conflict of Interest and
Business Opportunities policy and which does not interfere with your
availability to Callidus.
 If, after carefully reviewing these terms and conditions, you wish to accept
these terms as outlined, then please sign below indicating your agreement. Note
however that the final Release of Claims document will be provided to you for
signature on your actual Separation Date of January 31, 2008.
We wish you the best of success in your future endeavors.
Sincerely,
/s/ Leslie Stretch

             
Leslie Stretch
           
Chief Executive Officer
           
Callidus Software Inc.
            Encl.   Accepted and agreed on Dec. 6, 2007.    
 
           
 
  By:   /s/ Richard Furino
 
Richard Furino    

     
Callidus Software Inc.
  Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
  Fax          408 271 2662
San Jose, CA 95113
  www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



(CALLIDUS SOFTWARE LOGO) [f36366f3636600.gif]
      
RELEASE OF CLAIMS
     Release of All Disputes and Causes of Action. Employee hereby fully and
forever releases, on behalf of himself and his respective heirs, the Company,
which includes its executors, officers, directors, employees, investors,
shareholders, administrators, predecessor and successor corporations, and
assigns, of and from any cause of action, whether in law or in equity, relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the date upon which the Employee
executes this Agreement including, without limitation,
     (a) any and all causes of action relating to or arising from Employee’s
employment relationship with the Company and the separation therefrom;
     (b) any and all causes of action for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing;
promissory estoppel; negligent or intentional infliction of emotional distress;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
     (c) any and all causes of action for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1990, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Age Discrimination in Employment
Act, Older Workers Benefit Protection Act, the California Fair Employment and
Housing Act, and Labor Code section 201, et seq. and section 970, et seq., but
excluding the Fair Labor Standards Act, the Family and Medical Leave Act, the
National Labor Relations Act and any other state, federal or local statute or
law which prohibits the release of claims generally or absent court, agency or
other approval;
     (d) any and all causes of action for violation of the federal, or any
state, constitution; and
     (e) any and all attorneys’ fees and costs.
     The Company and Employee agree that the release set forth in this section
shall be and remain in effect in all respects as a complete and general release
as to the matters released. It is the intention of the parties in executing this
Agreement that it shall be effective as a bar to each and every matter released
herein and that, should any proceeding be instituted with respect to matters
released herein, this Agreement shall be deemed in full and complete accord,
satisfaction and settlement of any such released matter and sufficient basis for
its dismissal. This release does not extend to any obligations incurred under
this Agreement.

     
Callidus Software Inc.
  Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
  Fax          408 271 2662
San Jose, CA 95113
  www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



(CALLIDUS SOFTWARE LOGO) [f36366f3636600.gif]
      
     Civil Code Section 1542. The Employee represents that he is not aware of
any disputes or causes of action he has other than the disputes and causes of
action that are released by this Agreement. Employee acknowledges that he is
familiar with the provisions of California Civil Code Section 1542, or any
similar provision contained in the laws of the state in which Employee resides,
which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of this code section, nonetheless agrees to expressly
waive any rights he may have under it, as well as under any other statute or
common law principles of similar effect.
     Time To Consider Agreement; Knowing and Voluntary Agreement. Employee
understands and agrees that: (a) Employee has had up to 21 days within which to
consider this Agreement before executing it; (b) Employee has reviewed all
aspects of this Agreement; (c) Employee has carefully read and fully understands
all of the provisions of this Agreement; (d) Employee understands that in
agreeing to this document he is releasing the Company from any and all causes of
action or lawsuits he may have against it; (e) Employee knowingly and
voluntarily agrees to all the terms set forth in this Agreement; (f) Employee
was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of his choice prior to executing this
agreement; (g) Employee has a full seven (7) days following the execution of
this Agreement and has been and hereby is advised in writing that this Agreement
will not become effective or enforceable until the revocation period has
expired. To revoke, the Employee must send a written statement of revocation by
certified mail to Leslie Bowers, Vice President, Human Resources, Callidus
Software Inc., 160 West Santa Clara Street, Suite 1500, San Jose, CA 95113; and
(h) Employee understands that rights or claims under the Age Discrimination in
Employment Act of 1967 that may arise after the date of this Agreement is
executed are not waived.
     No Pending or Future Lawsuits. Except as described below, Employee agrees
not to file any lawsuit or bring any cause of action against the Company or any
other person or entity referred to herein, in any court or administrative
agency, with regard to any dispute, demand, liability or obligation arising out
of Employee’s employment with the Company or separation therefrom. Employee
further represents that no claims, complaints, charges or other proceedings are
pending in any court, administrative agency, commission or other forum relating
directly to [8] employment with the Company; however, nothing in this Agreement
precludes Employee from filing a charge or complaint with the Equal Employment
Opportunity Commission (EEOC) or other federal, state or local governmental
agency. In addition, in spite of this Agreement, the Employee still retains the
right to challenge the knowing and voluntary nature of this Agreement under the
OWBPA and ADEA before a court, the EEOC, or any state or local agency permitted

     
Callidus Software Inc.
  Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
  Fax          408 271 2662
San Jose, CA 95113
  www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



(CALLIDUS SOFTWARE LOGO) [f36366f3636600.gif]
      
to enforce those laws, and this release does not impose any penalty or condition
for doing so. The Employee understands, however, that if he successfully pursues
a claim against the Company under the OWBPA or the ADEA, the Company may seek to
set off the amount paid to him for signing the release against any amount he
obtains. If Employee unsuccessfully pursues a claim against the Company under
the OWBPA or the ADEA, then the Company may be entitled to recover its costs and
attorneys’ fees to the extent specifically authorized by federal law.
     No Representations. Each party represents that it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
     No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the President and Chief Executive Officer (“CEO”) of the
Company.
     Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement consistent with federal
law and this Agreement.
     Enforcement.  The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, shall be heard before a neutral arbitrator selected from a list
provided by and in accordance with the rules of the Judicial Arbitration and
Mediation Service (JAMS) in the jurisdiction in which the Employee worked. The
arbitrator’s decision and/or award shall be final and binding.  The Parties
agree that the prevailing Party shall be entitled to recover from the other
Party its reasonable attorneys fees and costs incurred to enforce this
Agreement.
     Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
     Governing Law. This Agreement shall be governed by the laws of the State of
California.
     Effective Date. This Agreement is effective on the eighth (8th) day after
it has been signed by both Parties provided the Employee has not revoked the
Agreement during the previous seven (7) day period.
     Non-Admission of Liability. The parties agree that this Agreement is a
compromise of all claims disputed between Employee and the Company and is not
and shall never be treated as an admission of liability of any kind to Employee
or any other person by the Company for any purposes whatsoever.
     Entire Agreement. This Agreement, and the other agreements referenced
herein, represent the entire agreement and understanding between the Company and
Employee concerning Employee’s separation from the Company, and supersede and
replace any and all prior agreements and understandings concerning Employee’s
relationship with the Company.

     
Callidus Software Inc.
  Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
  Fax          408 271 2662
San Jose, CA 95113
  www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



(CALLIDUS SOFTWARE LOGO) [f36366f3636600.gif]
      
I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL OF THE
TERMS OF THE GENERAL RELEASE AGREEMENT IN EXCHANGE FOR THE ADDITIONAL BENEFITS
TO WHICH I WOULD OTHERWISE NOT BE ENTITLED.

         
Agreed and Accepted:
       
 
       
   
   
Richard Furino
                   Date    

     
Callidus Software Inc.
  Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
  Fax          408 271 2662
San Jose, CA 95113
  www.callidussoftware.com

 